Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 -  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 (lines 6, 13), 2 (line 5), 8 (line 1), 10 (lines 10, 17), 11 (line 6), 16 (line 5), 17 (line 2), and 19 (lines 10, 18), it is not clear whether reference is made to the same “conflict” (when referred to  ‘a conflict’) as previously established.

Claims 3 – 7, 9, 12 – 15, 18, and 20 are necessarily rejected based upon their respective dependencies on their rejected base claims,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 - 10, and 14 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20210097870 A1 to Nakadai et al (“Nakadai”).

Regarding claim 1, Nakadai teaches a method of performing deconfliction comprising: receiving a request to accept a first operational intent (flight plan; airspace allocation/information) associated with a first unmanned aircraft system (¶0166 at least); determining whether a conflict exists between the first operational intent and one or more scheduled operational intents (collision or interference with each other based on specified waypoints; ¶¶0009, 0021, 0023-0025; 0116 at least); in response to determination that a conflict exists between the first operational intent and a second operational intent (first and second flight plans/airspaces – abstract; ¶¶0014, 0023-0025, 0067) associated with a second unmanned aircraft system, transmitting data associated with the conflict to a first operator of the first unmanned aircraft system and a second operator of the second unmanned aircraft system (¶0127-0128); and transmitting information to the first operator and the second operator, the information allowing the first operator and the second operator to negotiate (bid) a resolution of the conflict (¶0129, 0150), and in response to determination that a conflict does not exist between the first operational intent and one or more scheduled operational intents (based on detection result), accepting the first operational intent (¶¶023-0025, 0199-0200).

Regarding claim 5, Nakadai’s teaching, further comprising: receiving one or more bids for a right to utilize a first volume of airspace at a first time; and assigning the right to utilize the first volume of airspace at the first time to an operator of an unmanned aircraft system associated with the highest bid (¶¶0073-0077 at least).

Regarding claim 6, Nakadai’s teaching, further comprising, after assigning the right to utilize the first volume of airspace: receiving a request to release the first volume of airspace at the first time; receiving new bids for the right to utilize the first volume of airspace at the first time; and assigning the right to utilize the first volume of airspace at the first time to an operator of an unmanned aircraft system associated with the highest new bid (¶¶0077, 0084-0086 at least).

Regarding claim 7, Nakadai’s teaching, further comprising: receiving a priority associated with the first unmanned aircraft system; verifying the priority associated with the first unmanned aircraft system; and in response to determination that a conflict exists between the first operational intent and the second operational intent (conflict between α and β), accepting the first operational intent; and canceling the second operational intent (α is canceled when airspace B is provisionally assigned to the flight plan  of the UAS operator β; ¶0091 at least; further, operational intents [flight plans] not assigned an airspace are disapproved [hence, canceled]; ¶0082).

Regarding claim 8, Nakadai’s teaching, further comprising, in response to determination that a conflict does not exist between the first operational intent and any scheduled operational intents: receiving a payment for one or more fees associated with the first operational intent; and transmitting the payment for the one or more fees to one or more entities (UASSP) that collect the one or more fees (¶¶0049, 0106, 0139, 0144 at least).

Regarding claim 9, Nakadai’s teaching, wherein at least one of the one or more fees associated with the first operational intent comprises one of a takeoff (at departure point) fee or a landing (at destination point) fee (¶¶0067, 0068, 0137, 0144).

Regarding claim 10, Nakadai teaches a deconfliction unit comprising: one or more processors (1001); one or more memory modules (1002/1003); and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (¶¶0156, 0170 at least) cause the deconfliction unit to: receive a request to accept a first operational intent (flight plan; airspace allocation/information) associated with a first unmanned aircraft system (¶0166 at least); determine whether a conflict exists between the first operational intent and one or more scheduled operational intents (collision or interference with each other based on specified waypoints; ¶¶0009, 0021, 0023-0025; 0116 at least); in response to determination that a conflict exists between the first operational intent and a second operational intent (first and second flight plans/airspaces – abstract; ¶¶0014, 0023-0025, 0067) associated with a second unmanned aircraft system: transmit data associated with the conflict to a first operator of the first unmanned aircraft system and a second operator of the second unmanned aircraft system (¶0127-0128); and transmit information to the first operator and the second operator, the information allowing the first operator and the second operator to negotiate (bid) a resolution of the conflict (¶0129, 0150); and in response to determination that a conflict does not exist between the first operational intent and one or more scheduled operational intents (based on detection result), accept the first operational intent (¶¶023-0025, 0199-0200).

Regarding claim 14, Nakadai’s teaching, further comprising: receiving one or more bids for a right to utilize a first volume of airspace at a first time; and assigning the right to utilize the first volume of airspace at the first time to an operator of an unmanned aircraft system associated with the highest bid (¶¶0073-0077 at least).

Regarding claim 15, Nakadai’s teaching, further comprising, after assigning the right to utilize the first volume of airspace: receiving a request to release the first volume of airspace at the first time; receiving new bids for the right to utilize the first volume of airspace at the first time; and assigning the right to utilize the first volume of airspace at the first time to an operator of an unmanned aircraft system associated with the highest new bid (¶¶0077, 0084-0086 at least).

Regarding claim 16, Nakadai’s teaching, further comprising: receiving a priority associated with the first unmanned aircraft system; verifying the priority associated with the first unmanned aircraft system; and in response to determination that a conflict exists between the first operational intent and the second operational intent (conflict between α and β), accepting the first operational intent; and canceling the second operational intent (α is canceled when airspace B is provisionally assigned to the flight plan  of the UAS operator β; ¶0091 at least; further, operational intents [flight plans] not assigned an airspace are disapproved [hence, canceled]; ¶0082).

Regarding claim 17, Nakadai’s teaching, further comprising, in response to determination that a conflict does not exist between the first operational intent and any scheduled operational intents: receiving a payment for one or more fees associated with the first operational intent; and transmitting the payment for the one or more fees to one or more entities (UASSP) that collect the one or more fees (¶¶0049, 0106, 0139, 0144 at least).

Regarding claim 18, Nakadai’s teaching, wherein at least one of the one or more fees associated with the first operational intent comprises one of a takeoff (at departure point) fee or a landing (at destination point) fee (¶¶0067, 0068, 0137, 0144).


Regarding claim 19, Nakadai teaches a system comprising: an unmanned traffic management network comprising one or more unmanned aircraft system service suppliers (service providers) and configured to monitor one or more unmanned aircraft systems and store scheduled operational intents for the one or more unmanned aircraft systems (¶¶0004, 0142, 0143, 0188-0189); and28Attorney Docket No. 119782-963/508798-US-1 a deconfliction unit configured to: receive a request to accept a first operational intent (flight plan; airspace allocation/information) associated with a first unmanned aircraft system (¶0166 at least); determine whether a conflict exists between the first operational intent and one or more scheduled operational intents (collision or interference with each other based on specified waypoints; ¶¶0009, 0021, 0023-0025; 0116 at least); in response to determination that a conflict exists between the first operational intent and a second operational intent associated with a second unmanned aircraft system, transmit data associated with the conflict to a first operator of the first unmanned aircraft system and a second operator of the second unmanned aircraft system (¶0127-0128); and transmit information to the first operator and the second operator, the information allowing the first operator and the second operator to negotiate (bid) a resolution of the conflict (0129, 0150), and in response to determination that a conflict does not exist between the first operational intent and one or more scheduled operational intents (based on detection result), accept the first operational intent (¶¶023-0025, 0199-0200).

Regarding claim 20, Nakadai’s teaching, further comprising: receiving one or more bids for a right to utilize a first volume of airspace at a first time; and assigning the right to utilize the first volume of airspace at the first time to an operator of an unmanned aircraft system associated with the highest bid (¶¶0073-0077 at least).

Allowable Subject Matter
Claims 2 – 4 and 11 - 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of market-based deconflicting for unmanned traffic management, the prior art of record fail to teach, in combination with other limitations, determining a first set of spatio-temporal blocks to be utilized for a first operational intent (flight plan), wherein each of the spatio-temporal blocks comprises a volume of airspace and an associated starting time and an ending time that the volume of airspace will be utilized; and determining that a conflict exists if one or more of the first set of spatio-temporal blocks are to be utilized for one or more scheduled operational intents (flight plans); determining operational parameters associated with the first operational intent such that one or more constraints are satisfied and such that the first operational intent does not conflict with any scheduled operational intents; and receiving a payment from one of the first operator or the second operator; transferring at least a portion of the payment to the other of the first operator or the second operator; receiving one or more modifications to one of the first operational intent or the second operational intent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663